 In the Matter Of INTERNATIONAL FREIGHTING CORP.,et al.(AMERI-CAN RANGE LINES—INC.)and,INTERNATIONAL SEAMEN'S UNION OFAMERICACase No. R-159SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 1, 19-38On September 17, 1937, the National Labor Relations Board,,herein called the ,Board, issued a Decision and Direction of Elec-tions1in the above-entitled ,case.On November to, 1937, the, Boardissued an Amendment to Decision and Direction of Elections.2TheDirection of Elections, as amended, directed that elections by secretballot be conducted among the unlicensed seamen, except wireless,and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, employed on all type ofcraft operated in or out of Atlantic and Gulf ports, except craftoperated in harbors only, by several named companies, includingAmerican Range Lines, Inc., Philadelphia, Pennsylvania.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under, the directionand supervision of Elinore Morehouse Herrick, the Regional Di-rector for the Second Region (New York City), among the eligibleemployees of American Range Lines, Inc.On April 22, 1938, thesaidRegional Director, acting pursuant to Article III, Section 9,of National. Labor Relations Board Rules and Regulations-Series 1,.as amended, issued and duly served upon the parties an Interme-diate Report on the election.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reported'as follows :Total number eligible to vote-------------------------------- 79Total number of ballots cast-------------------------------- 72Total number of votes in favor of International Seamen's Unionof America, or its successor, affiliated with the American Fed-eration of Labor------------------------------------------55,' 4 N 7. It a 6I1?'4N L1113 ill618 DECISIONS AND ORDERS619Total number of votes in favor of National -Maritime Union ofAmerica, affiliated with the Committee for Industrial Organ-ization---------------------------------------------------12Total number of votes in favor of neither organization---------4Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------1Total number of challenged ballots---------------------------0On May 25, 1938, the Board issued a Supplemental Decision 3 findingthat the American Federation of Labor has granted exclusive jurisdic-tion to American Federation of Labor Seamen's Union No. 21420 toreplace jurisdiction formerly vested ni and now surrendered by theAtlantic and Gulf Districts of International Seamen's Union.Wewill, accordingly, certify American Federation of Labor Seamen'sUnion No. 21420 as the-exclusive representative of the employees ofAmerican Range Lines, Inc., who are involved in this proceeding.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that American Federation of Labor Seamen'sUnion No. 21420 has been designated and selected by a majority ofthe unlicensed seamen, except wireless and radio operators, chief elec-tricians on electrically driven ships, and junior engineers who holdlicenses, employed on all type of craft operated in or out of Atlanticand Gulf ports, except craft operated in harbors only, by AmericanRange Lines, Inc., Philadelphia, Pennsylvania, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, American Federation of Labor Seamen's-Union No. 21420 is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay.wages, hours of employment, and other conditions of employment.37 N. L. R B 4420